Title: From John Adams to James Warren, 16 April 1777
From: Adams, John
To: Warren, James


     
      
       April 16. 1777
      
     
     An unfortunate Vessell has arrived from France. The brave Fellow who commanded her, is blown to Pieces in her. A French Nobleman who came in her, got on Shore and brought the Letters.
     We have Letters from our Commissioners of the Sixth of Feby. —much in the Same Strain with the former of Jany. 17. tho not quite so encouraging. They say there is an universal Apprehension that We shall submit. They had not heard of the Turn of Affairs at Trenton. A Letter from London says, “So many Bankruptcies were never known. Two W.I. Houses have failed for one Million two hundred Thousand Pounds. Stand firm, say our Friends in England, and nothing can hurt you.” The British Ministry are very angry with France for the Assistance she gives Us and threatens to declare War. A Quarrell between the Ministry and the Court of Spain, about the Mussketo Shore.—a fresh Quarrell bet. Turks and Russians.
    